Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 06/06/2022.
Claims 1, 4-6, 8-9, 11, 15 and 17 are amended by the Applicants.
Claims 2-3, 7, 12-13 and 16 cancelled by the Applicants.
Claims 1, 4-6, 8-11, 14-15 and 17 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Ms. Letao Qin [64,359] on 07/12/2022. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please amend claims 15 and17 as follows.
15. (Currently Amended) A data analysis method, comprising:
obtaining, by a first data analysis apparatus, model information by receiving an
indication message from a monitoring apparatus, wherein the indication message comprises a
model type, and the indication message is used to indicate to create a model and start training of
the model;
creating the model based on the model type and training the model, to obtain the model
information; and
obtaining, by the first data analysis apparatus, first feature extraction information and
policy information, and sending the first feature extraction information, the model information,
and the policy information to a second data analysis apparatus;
obtaining, by the first data analysis apparatus, second feature extraction information, and obtaining second data of the network node based on the second feature extraction information;
generating, by the first data analysis apparatus, a second feature vector based on the second data and the second feature extraction information;
training, by the first data analysis apparatus based on the second feature vector, a model
corresponding to the model information; and
sending, by the first data analysis apparatus, a response message to the monitoring apparatus, wherein the response message is used to indicate that the training of the model is completed.

17. (Currently Amended) The data analysis method according to claim 15, wherein creating, by the first data analysis apparatus, the model based on the model type and training the model comprises:
sending, by the first data analysis apparatus, a subscription message to the second data
analysis apparatus, wherein the subscription message comprises second feature extraction
information;
receiving, by the first data analysis apparatus, [[a]] the second feature vector from the
second data analysis apparatus, wherein the second feature vector is generated based on the
second feature extraction information; and
training, by the first data analysis apparatus based on the second feature vector, the model
corresponding to the model type, to obtain the model information.
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of mobile communications technologies, and in particular, to a data analysis apparatus, system, and method. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps 
“…the second circuit is configured to: obtain model information, and create a model instance based on the model information, receive the first feature vector from the first circuit , generate a prediction result based on the first feature vector and the model instance, and send the prediction result; the third circuit is configured to: obtain policy information, receive the prediction result from the second circuit , determine a configuration parameter value based on the prediction result and the policy information, and update a configuration parameter of the network node based on the configuration parameter value; wherein the first circuit receives the first feature extraction information, the second circuit receives the model information, and the third circuit receives the policy information, each from the fourth circuit, and the fourth circuit is configured to send second feature extraction information to the first circuit; the first circuit is further configured to: obtain second data of the network node based on the second feature extraction information, generate a second feature vector based on the second data and the second feature extraction information, and send the second feature vector to the fourth circuit; and the fourth circuit is further configured to train, based on the second feature vector, a model corresponding to the model information.” as recited in claim 1,
“…generating, by the data analysis apparatus, a first feature vector based on the first data and the first feature extraction information, and creating a model instance based on the model information; generating, by the data analysis apparatus, a prediction result based on the first feature vector and the model instance; determining, by the data analysis apparatus, a configuration parameter value based on the prediction result and the policy information, and updating a configuration parameter of the network node based on the configuration parameter value; receiving, by the data analysis apparatus, an indication message from a monitoring apparatus, wherein the indication message comprises a model type of the model corresponding to the model information, and the indication message is used to indicate to the data analysis apparatus create the model and start training of the model; obtaining, by the data analysis apparatus, second feature extraction information, and obtaining second data of the network node based on the second feature extraction information; generating, by the data analysis apparatus, a second feature vector based on the second data and the second feature extraction information; training, by the data analysis apparatus based on the second feature vector, a model corresponding to the model information; and sending, by the data analysis apparatus, a response message to the monitoring apparatus, wherein the response message is used to indicate that the training of the model is completed” as recited in claim 11,
“receiving an indication message from a monitoring apparatus, wherein the indication message comprises a model type, and the indication message is used to indicate to create a model and start training of the model; creating the model based on the model type and training the model, to obtain the model information; and obtaining, by the first data analysis apparatus, first feature extraction information and policy information, and sending the first feature extraction information, the model information, and the policy information to a second data analysis apparatus; obtaining, by the first  data analysis apparatus, second feature extraction information, and obtaining second data of the network node based on the second feature extraction information; generating, by the first  data analysis apparatus, a second feature vector based on the second data and the second feature extraction information; training, by the first  data analysis apparatus based on the second feature vector, a model corresponding to the model information; and sending, by the first  data analysis apparatus, a response message to the monitoring apparatus, wherein the response message is used to indicate that the training of the model is completed” as recited in claim 15,
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 20090254847 discloses a person may interact with visually-presented data in order to specify an analysis to be performed on the data. Data may be presented through a browser or other program in a visual form, such as a chart or graph. The person may interact with the visual presentation of the data in order to choose a specific body of data or a portion thereof. An analysis may be performed on the chosen data. The analysis to be performed may be selected based on features of the data and/or based on the person's indication of which analysis is to be performed. A decision tree may be used to choose the particular analysis to be performed.
US 20170116318 discloses a compatibility of a computational analysis and a data set is automatically determined by comparing data set attribute data with attribute data of the computational analysis. Other computational analyses may also be evaluated for compatibility with the data set. Compatible analyses may be performed on the data set, and selected views of the results may be presented. Selection of the analyses to be performed, the views, and/or the contents and format of the views may be determined based result data attributes and computational analysis attribute data as well as other considerations, such as resources required and multiplicity. As computational analysis attributes are based on a set of rules or statements determined from heuristics of respective computational analyses, evaluation of the compatibility between various analyses and the data set is accordingly determined based on the heuristic-based rules or statements. Computational analyses may include visualizations and heavyweight computational analyses.
US 8352495 discloses the present disclosure describes an apparatus and methods for performing data analysis, in particular network analysis. Specifically it provides a framework and user interface whereby raw data may be imported into a data model with entities, attributes, and relationships between the entities and multiple data analysis algorithms may be pipelined into a larger data analysis model and applied to the data model. Offline and online data visualization and data exploration techniques, may be applied to the results of the data analysis enabling real-time and near real-time interactive online analysis. Extensibility models and market transaction models are also provided.

Drivas, Ioannis C., et al. "Big data analytics for search engine optimization." 

Dekker, Rommert. "Applications of maintenance optimization models: a review and analysis." 

Shahriari, Bobak, et al. "Taking the human out of the loop: A review of Bayesian optimization." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193